Broyles, O. J.
1. The petition as amended was defective in that it failed to allege that the bridge claimed to have been in disrepair was erected after the passage of the act approved December 29, 1888 (Ga. L. 1888, p. 39); and it should have been dismissed on the general demurrer interposed. Butts County v. Johnson, 136 Ga. 354 (71 S. E. 428) ; Salter v. Decatur County, 15 Ga. App. 687 (84 S. E. 162).
*607Decided April 13, 1921.
Action for damages; from Laurens superior court — Judge Kent. November 11, 1920.
M. H. Blackshear, J. W. Harrell, for plaintiff.
Adams & Camp, for defendant.
2. In view of the above ruling it is considered unnecessary to pass upon the other questions raised by the demurrer.

Judgment reversed.


Luhe and Blood,worth, J J., concur.